PER CURIAM.
Plaintiff Katheran M. McCarroll appeals a final summary judgment entered against her in her suit for damages for personal injuries she sustained in an automobile accident in which she was a passenger in an automobile driven by defendant/appellee Mary Reagan, one of appellant’s fellow employees. We affirm.
The issues on this appeal concern the constitutionality and applicability of section 440.11(1), Florida Statutes (1979). That section provides immunity from tort liability to a fellow employee when that employee was acting in furtherance of the employer’s business except when the employee was acting with gross negligence or willful and wanton disregard of the interests of the victim or when the victim and fellow employee were assigned primarily to unrelated work.
Section 440.11(1) has recently been held constitutional by our supreme court. Iglesia v. Floran, 394 So.2d 994 (Fla.1981). Furthermore, the trial court correctly found, after considering the facts in the light most favorable to appellant, that section 440.11(1) was applicable to this case and that there was no genuine issue of material fact that would bring this case within any of the exceptions set forth in the statute.
Accordingly, the final summary judgment is AFFIRMED.
HOBSON, Acting C. J., and BOARD-MAN and CAMPBELL, JJ., concur.